Title: From John Adams to MA Town of Quincy, 25 July 1822
From: Adams, John
To: Town of Quincy, MA


				
					
					July 25, 1822
				
				Know all Men by these Presents,—That I John Adams of Quincy in the County of Norfolk Esquire, In consideration of the kindness with which my former conveyance dated the twenty fifth of June 1822, has been  accepted, and in further consideration of all the motives enumerated in that instrument and of various other causes—not necessary to be stated particularly, Do hereby give, grant, and convey, to the Inhabitants of the Town of Quincy in their corporate capacity and their successors forever, the following parcels of land, to wit; First, Six acres of Cedar Swamp in the Town of Braintree, in the tract called Hubbards Swamp, which I bought of Capt. Benjamin Beale;—Secondly,—My pasture situated partly in Braintree and partly in Quincy, containing seventeen Acres and a half, which I bought of Elkanah Thayer;—Thirdly—Two pieces of Cedar Swamp situate in Gardners swamp so called, one of which I bought of Caleb Faxon, the other of William Thayer, which when I bought them I understood were in Quincy, but which I now am informed are in Braintree; These are all which I know or suspect to belong to me but if any other morsel should be found to belong to me in that  Town I give it to the Town of Quincy; Fourthly, My pasture in Quincy formerly known by the name of Babel pasture containing fifty one Acres, more or less, which I bought of the Honble. Cotton Tufts, as Executor to the Will of Norton Quincy Esquire; Fifthly, Eight acres of land in the Town of Quincy, near the Meeting House, bounded easterly on the County road, Southerly on land of Lemuel Brackett Esquire, Westerly on my own land, as the fence now stands, Northerly on my own land by a line to be drawn from the western Boundary parallel to the line against Mr. Brackett so as to include Mr. Hancock’s ancient cellar and well.—To have and to hold all the foregoing tracts and parcels of land to the Inhabitants of the Town of Quincy, and their successors forever,  in their corporate capacities, Upon the Conditions following: First, Provided that plots be taken by skilful surveyors and recorded in the Town Books within a reasonable time.—Secondly, Provided that these lands shall be managed and conducted upon the same principles, under the same conditions, restrictions, limitations, forfeiture and supervisors, and the profits applied to the same ends and purposes with those in the former deed.—Thirdly, Provided that when the objects mentioned in the former deed are obtained a stoneschool house shall shall be erected over the cellar, which was under the House anciently built by the Revd. Mr. John Hancock, the father of John Hancock, that great, generous, disinterested, bountiful benefactor of his Country once President of Congress and afterwards Governor of this state, whose great exertions and unlimited sacrifices this nation is so deeply indebted for her Independance and present prosperity, who was born in this house, and which house was afterwards purchased and inhabited by the Revd. learned ingenious and eloquent Lemuel Bryant, Pastor of this Congregation, which house was afterwards purchased by and inhabited by an Honble. friend of my younger years, Colo. Josiah Quincy, and also inhabited by his son Josiah Quincy Junior, a friend of my riper years, a Brother Barrister at Law, with whom I have been engaged in many arduous contests at the Bar, who was as ardent a patriot as any of his age and next to James Otis the greatest Orator.—Fourthly, That as soon as the funds will be sufficient, a school master should be procured, learned in the greek, and roman languages, and if thought advisable, the Hebrew, not to make learned hebriaians, but to teach such young men as choose to learn it, the Hebrew Alpabet, the rudiments of the Hebrew Grammar, and the use of the Hebrew Grammer and Lexicon;—That in after life they may pursue the study to what extent they please; but I hope the future M will not think me too presumptuous if I advise them to begin their lessons—in Greek and Hebrew, by compelling their pupils to take their pens and write over and over again copies of the Greek and Hebrew Alphabets in all their Variety of Characters, over and over again until they are perfect masters of those Alphabets and Characters, this will be as good an exercise in chirography as they can use, and will stamp those Alphabets and characters upon their tender minds and vigorious memories so deeply that the impression will never wear out, and will enable them at any period of their future lives to study those languages to any extent with great ease.—In witness whereof I have hereunto set my hand and seal this twenty fifth day of July, in the year of Our Lord—One thousand eight hundred and twenty two.—
				
					John Adams.(Seal)
				
				
					Signed sealed and delivered in presence of,—
				Jno. DavisI. P. DavisJosiah QuincyJosiah Quincy, JrNorfolk Ss. 27. July, 1822.Personally appeared the Hon. John Adams and acknowledged the above instrument to be his free act and deed, the same being by him Subscribed,—BeforeJosiah Quincy,—Justice of the Peace throughoutthe Commonwealth of Massachusetts.Dedham August 7th: 1822.Received and recorded with Norfolk Deeds. Book 64 Page 235.Attest,James FoordRegr.True Copy as of Record, Attest.Mottram Vesey,Clerk of the Town of Quincy.
			